Title: From George Washington to George Clinton, 20 October 1778
From: Washington, George
To: Clinton, George


          
            Dear Sir
            Head Quarters Fredericksbg 20th October 1778
          
          I have just recd the inclosed from Albany. It serves to shew the hostile intentions of the Indian Enemy, and consequently the necessity of counteracting them as vigorously as possible. I am with great Esteem Your Excellency’s most obt Servt
          
            Go: Washington
          
        